 DECISIONS OF NATIONAL LABOR RELATIONS BOARDEazor Express, Inc. and Joseph M. Pantoja. Case13-CA-211687 May 1984SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTEROn 12 September 1983 the National Labor Rela-tions Board issued a Decision and Order' in theabove-entitled proceeding in which the Board,inter alia, ordered the Respondent to make wholecertain employees for any loss of pay suffered byreason of the Respondent's discrimination againstthem. On 10 November 1983 the United StatesCourt of Appeals for the Seventh Circuit enteredits judgment enforcing the Board's Order. A con-troversy having arisen over the amount of backpaydue under the Board's Order, as enforced by thecourt, the Regional Director for Region 13, on 10January 1984, issued a backpay specification andnotice of hearing alleging the amounts of backpaydue the discriminatees under the Board's Order andnotifying the Respondent that it should file atimely answer complying with the Board's Rulesand Regulations. The Respondent failed to file suchan answer.Thereafter, on 21 February 1984, counsel for theGeneral Counsel filed directly with the Board aMotion to Transfer Proceedings to the Board andMotion for Summary Judgment, with exhibits at-tached. Subsequently, on 23 February 1984, theBoard issued an order transferring the proceedingto the Board and a Notice to Show Cause why theGeneral Counsel's motion should not be granted.The Respondent failed to file a response to theNotice to Show Cause.2The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following' 267 NLRB 1180.2 On 8 March 1984 the Respondent filed a Motion for Stay of Pro-ceedings to which the General Counsel filed a response. The Respondentargues that an involuntary petition filed against it under ch. 7 of theBankruptcy Code triggers the automatic stay provision of the code. SeeII U.S.C. § 362(a). We deny the motion, however, because the automaticstay provision does not operate to stay Board proceedings in the compli-ance stage which fix the amount of the debtor's monetary liability forhaving committed unfair labor practices. Board proceedings fall withinthe exceptions to the automatic stay provision for proceedings by a gov-ernmental unit to enforce its police or regulatory powers. D. M. Barber,Inc. v. Valverde, 110 LRRM 3095 (U.S. Bk. Ct. 1981); see also NLRB vEvans Plumbing Co., 639 F.2d 291 (5th Cir 1981); M & M TransportationCo., 239 NLRB 73 (1978).270 NLRB No. 85Ruling on the Motion for Summary JudgmentSection 102.54 of the Board's Rules and Regula-tions, Series 8, as amended, provides in pertinentpart:(a) ...the respondent shall, within 15 daysfrom the service of the specification, if any,file an answer thereto ...(c) ... .If the respondent fails to file anyanswer to the specification within the timeprescribed by this section, the Board may,either with or without taking evidence in sup-port of the allegations of the specification andwithout notice to the respondent, find thespecification to be true and enter such ordersas may be appropriate.The backpay specification, issued and served onthe Respondent on or about 10 January 1984, spe-cifically states that the Respondent shall, within 15days from the date of the specification, file withthe Regional Director for Region 13 an answer tothe specification and that, if the answer fails todeny the allegations of the specification in themanner required under the Board's Rules and Reg-ulations and the failure to do so is not adequatelyexplained, such allegations shall be deemed to beadmitted to be true and the Respondent shall beprecluded from introducing any evidence contro-verting them. In his Motion for Summary Judg-ment, the General Counsel states that, on 27 Janu-ary 1984, an agent of the Regional Director maileda certified letter to the Respondent informing theRespondent that it had not yet filed an answer tothe backpay specification and notice of hearing,and that failure to do so by close of business 6 Feb-ruary 1984 would result in a recommendation thata Motion for Summary Judgment be filed with theBoard. The Respondent did not file an answer. Asthe Respondent has not filed an answer to the spec-ification, has not offered any explanation for itsfailure to do so, and has also failed to file a re-sponse to the Notice to Show Cause, the allega-tions of the specification and of the Motion forSummary Judgment stand uncontroverted. There-fore, in accordance with the rules set forth above,the allegations of the specification are deemed tobe admitted as true and are so found by the Boardwithout the taking of evidence in support of the al-legations.Accordingly, the Board concludes that the netbackpay due discriminatees Joseph M. Pantoja andClarence Meitner, and the payments due to the ap-propriate trust funds are as stated in the computa-tions of the specification, and orders the payment464 EAZOR EXPRESSthereof by the Respondent to the discriminateesand the trust funds.ORDERThe National Labor Relations Board herebyorders that the Respondent, Eazor Express, Inc.,Forest View, Illinois, its officers, agents, succes-sors, and assigns, shall1. Make whole the discriminatees named below,by payment to them of the amounts following theirnames, plus interest thereon to be computed in themanner prescribed in Florida Steel Corp., 231NLRB 651 (1977),3 until payment of all backpay ismade, less tax withholdings required by Federaland state laws:3 See generally Isis Plumbing Co., 138 NLRB 716 (1962).Joseph M.Pantoja $12,004.62Clarence Meitner $ 5,563.632. Make the discriminatees whole by paying tothe trust funds listed below the amounts plus inter-est, if any, following their names.4Teamsters Local 705 Pension Fund:Joseph M.Pantoja $820.83Clarence Meitner $429.46Teamsters Local 705 Health & Welfare Fund:Joseph M.Pantoja $754.76Clarence Meitner $370.51See generally Merryweather Optical Ca, 240 NLRB 1213 (1979).465